UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7115


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH EDMOND THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis, III, Senior
District Judge. (1:02-cr-00004-TSE-1)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Edmond Thomas, Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Edmond Thompson appeals the district court’s

order    denying   his   motion   for     reduction   of    sentence    under   18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.               United States v. Thomas, No.

1:02-cr-00004-TSE-1 (E.D. Va. filed July 29 & entered July 30,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the    materials

before    the   court    and   argument     would   not    aid   the   decisional

process.


                                                                         AFFIRMED




                                        2